Appellate Case: 21-1126     Document: 010110728403       Date Filed: 08/23/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                            PUBLISH                           Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       August 23, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  LA’TONYA FORD,

        Intervenor Plaintiff - Appellant,

  v.                                                          No. 21-1126

  JACKSON NATIONAL LIFE
  INSURANCE COMPANY; JACKSON
  NATIONAL LIFE DISTRIBUTORS LLC;
  JACKSON NATIONAL LIFE
  INSURANCE COMPANY OF NEW
  YORK,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                         (D.C. No. 1:16-CV-02472-PAB-SKC)
                        _________________________________

 David C. Japha (Evan J. House with him on the brief), of Levin Jacobson Japha, P.C.,
 Denver, Colorado, for Plaintiff-Appellant.

 Robert Hochman of Sidley Austin LLP, Chicago, Illinois (David A. Gordon and Martha
 C. Clarke of Sidley Austin LLP, Chicago, Illinois; Heather Carson Perkins, Andrew J.
 Ball, and Ellen E. Boshkoff of Faegre Drinker Biddle & Reath LLP, Denver, Colorado,
 with him on the brief), for Defendants-Appellees.
                          _________________________________

 Before MATHESON, PHILLIPS, and EID, Circuit Judges.
                   _________________________________

 PHILLIPS, Circuit Judge.
                      _________________________________
Appellate Case: 21-1126       Document: 010110728403       Date Filed: 08/23/2022    Page: 2



           La’Tonya Ford is an African-American woman who worked at Jackson

 National Life Insurance (“Jackson”) for about four years. During her time there, Ford

 allegedly suffered sex- and race-based discrimination; faced retaliation for

 complaining about her treatment; endured a hostile work environment; and was

 constructively discharged. After she left Jackson for another job, Ford sued the

 company for (1) discrimination; (2) retaliation; (3) hostile work environment; and

 (4) constructive discharge.

           Jackson moved for summary judgment. The district court granted Jackson’s

 motion and dismissed all of Ford’s claims. Ford now appeals, urging us to reverse the

 court on each claim. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the

 dismissal of her discrimination claim. But we reverse in part the dismissal of her

 retaliation claim; her hostile-work-environment claim; and her constructive-discharge

 claim.

                                      BACKGROUND

 I.        Factual Background

           In 2006, Ford was hired as an internal wholesaler at Jackson’s Atlanta office.

 In 2007, after the Atlanta office was closed, Ford transferred to Jackson’s Denver

 office.

           In early 2008, Jackson held an off-site work party. It was held at the home of

 John Poulsen, one of Jackson’s regional directors. At least twenty other Jackson

 employees attended the party. Ford alleges that during the party, Poulsen told her to

 “get on your knees,” placed a vodka bottle in his pelvic region, and then started

                                               2
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022    Page: 3



 “thrusting the bottle.” Appellant R. vol. 2 at 289. Ford admits that she did not report

 this incident to Jackson’s HR department. See Appellant R. vol. 3 at 365 (“[I]t didn’t

 make any sense for me to go HR and complain again[.]”). But she believes that this

 type of behavior was emblematic of the hostile work environment she had to endure

 at the company.

       In 2009, Ford was promoted from an internal wholesaler to a business

 development consultant. Between July 2009 and September 2010, Ford applied to fill

 any of eleven higher-ranking positions.1 She applied once to be a director of

 advanced planning, twice for a desk-director position, and eight times for an external-

 wholesaler position—a highly coveted position within Jackson. For most of these

 positions, she made the shortlist and was interviewed. See Supp. R. at 132–33; see

 also Appellant R. vol. 3 at 676 (internal email stating that Ford was on the shortlist

 for an external-wholesaler position). But each time, Jackson chose someone else.

       Jackson attributed Ford’s lack of success to her not interviewing as well as the

 other candidates. But Ford thought something more nefarious was going on—she

 believed she was being discriminated against based on her race and gender.

       On September 10, 2009, Ford’s then-supervisor, Corey Walker, placed her on

 a performance improvement plan (“PIP”). The PIP charged Ford with certain


       1
         The record is imprecise on the number of promotional positions Ford applied
 to. On appeal, Ford claims she wasn’t promoted “on some eleven different occasions,
 including eight [external wholesaler] positions.” Opening Br. at 13. But in her
 interrogatory response, Ford states that she applied to twelve promotional positions,
 nine of which were external-wholesaler positions. We assume that she applied to
 eight external wholesaler positions and eleven higher-ranking positions.
                                            3
Appellate Case: 21-1126    Document: 010110728403         Date Filed: 08/23/2022    Page: 4



 performance deficiencies, such as “failing to meet her talk time requirement, being

 unwilling to help her peers, and failing to complete management requests.” Appellant

 R. vol. 2 at 429.

        The next day, in response to receiving the PIP, Ford submitted a four-page

 complaint to Jennifer Amsberry, who worked in Jackson’s HR department. The

 complaint alleged that Walker had treated Ford unfairly and outlined other

 inappropriate conduct at Jackson. For instance, Ford alleged that Walker had allowed

 his team to have “racial and sexual discussions without reprimand” and had created

 an “unfair work environment that is prejudic[ial].” Supp. R. at 147.

        To address Ford’s complaint, Gary Stone (the head of Jackson’s HR

 department who worked in Jackson’s Michigan office) and Amsberry spent about two

 months investigating Ford’s allegations. In November 2009, Stone and Amsberry

 concluded their investigation, finding that Ford hadn’t been discriminated or

 retaliated against. Nor did they find that she was subject to a hostile work

 environment. Still, Stone wanted Ford to have a “fresh start” and agreed to rescind

 the PIP and to give her a new supervisor. Appellant R. vol. 2 at 430.

        Robert Blanchette became Ford’s supervisor. Ford shared with Blanchette that

 people on her team would often act inappropriately towards her. For example, Ford

 told Blanchette that her male coworkers would talk about her breasts and throw

 things at her. Based on what Ford had told him, Blanchette advised Walker “to watch

 this [situation] a little more closely.” Appellant R. vol. 3 at 588. But Walker said that

 Ford was “making a big deal out of nothing.” Appellant R. vol. 3 at 588.

                                             4
Appellate Case: 21-1126    Document: 010110728403       Date Filed: 08/23/2022       Page: 5



       On December 7, 2009, Ford submitted a formal complaint to the Equal

 Employment Opportunity Commission (“EEOC”). She alleged that Jackson had not

 promoted its minority employees at the same rate as its non-minority counterparts,

 that she experienced a hostile work environment, and that she was being retaliated

 against for complaining about this behavior.

       Ford listed examples of the improper treatment she was receiving. These

 included: (1) her not receiving performance-based awards and benefits; (2) her not

 being promoted to higher-ranking positions; and (3) her being singled out by Walker

 for unfair treatment. Ford also alleged that Walker allowed workers to have “openly

 racist and sexual discussions.” Appellant R. vol. 4 at 950. As examples, she said that

 after Barack Obama was elected president, her coworkers made comments such as

 “Watermelon is going to be on sale,” and “Chevy Impalas will be discounted.” Id.

 She also alleged that Walker allowed Alex Crosby, one of her coworkers, to share

 pornographic images with the team, and he allowed Crosby to ask Ford sexually

 explicit questions, such as “How big are your boobs?” and “What size bra do you

 wear?”—without reprimand. Id. Finally, she alleged that, after she complained about

 this behavior, Walker retaliated against her by placing her on a PIP and unfairly

 scrutinizing her work.

       Sometime in late 2009, James Bossert, one of Jackson’s vice-presidents,

 ordered Blanchette to give Ford a negative evaluation. Blanchette testified that the

 negative evaluation was Jackson’s way of “building a case” against Ford. Appellant

 R. vol. 3 at 584. According to Blanchette, Bossert thought that Ford “was more

                                            5
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022      Page: 6



 trouble than she’s worth in this organization, and she’s not going to be promoted to

 an external [wholesaler],” so it would be better to “figure out how to get rid of her.”

 Appellant R. vol. 3 at 578. Indeed, Blanchette testified that during a meeting

 discussing potential candidates for an external-wholesaler position, when someone

 mentioned Ford’s candidacy, Bossert laughed and said, “Let her try.” Appellant R.

 vol. 3 at 587. Despite Bossert’s instructions, Blanchette declined to give Ford a

 negative evaluation, instead evaluating Ford’s work as “meet[ing] expectations.” See

 Appellant R. vol. 2 at 352. Ford agreed that this evaluation was appropriate.

       Blanchette also testified that Bossert wanted him to fire Ford and another

 African-American, female employee, Kimberly Funchess. Appellant R. vol. 3 at 580

 (“Q: He instructed you to actually terminate them? A: He did.”). Blanchette refused.

       In January 2010, two vice-presidents who reported to Bossert, Paul Fitzgerald

 and Jack Mishler, met with Blanchette. Fitzgerald and Mishler told Blanchette that he

 wasn’t “a leader because [he] refused to get rid of Funchess and Ford.” Appellant R.

 vol. 3 at 579. They insinuated to Blanchette that he would be fired if he did not fire

 Ford and Funchess.

       In February 2010, Jackson fired Blanchette. Blanchette believes he was

 terminated for not firing Ford and Funchess. After his firing, Blanchette testified

 about the derogatory comments that he had heard Mishler, Fitzgerald, and Bossert

 make about Ford and Funchess. For example, he testified that he heard Mishler call




                                            6
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022    Page: 7



 Ford and Funchess “Black bitches” and “Black Panthers.”2 Appellant R. vol. 3 at

 581–82. Blanchette also testified that Bossert would call Ford and Funchess “resident

 street walkers.”3 Appellant R. vol. 3 at 579.4

       After Blanchette’s firing, Bossert was assigned as Ford’s supervisor. Ford

 raised concerns with Stone that Bossert and Walker were treating her unfairly. For

 example, she alleged that she had been denied a yearly merit award and promotions

 because of her race and gender. Ford also believed that the territories that she had

 cultivated were being unfairly reassigned to other coworkers, which negatively

 affected her pay. She also complained that she was being asked to train her

 colleagues more than were her white, male counterparts. Ford alleged that this added

 training time also adversely affected her pay because it gave her less time to develop

 her territories. Finally, Ford complained that Walker and Bossert were not giving her

 timely quarterly evaluations, which affected her ability to improve. In May 2010,

 Ford supplemented her EEOC charge with these same complaints.



       2
        Blanchette also testified that Bossert would call Funchess a “piece of shit.”
 Appellant R. vol. 3 at 577.
       3
         Ford testified that she had learned from another employee that Bossert had
 called her a “bitch[] from Atlanta” during a supervisors’ meeting. Appellant R. vol. 2
 at 374.
       4
         The district court, without specification, stated that some of these statements
 are “inadmissible hearsay.” Appellant R. vol. 4 at 920. But Jackson has
 acknowledged that it “does not seek affirmance on that basis.” Response Br. at 19.
 Instead, Jackson argues that these statements are neither direct nor circumstantial
 evidence of discrimination. Id. So we consider these statements only in those
 contexts. We express no position on the merits of the district court’s hearsay ruling.
                                            7
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022     Page: 8



       On September 10, 2010, Bossert emailed Stone. Bossert noted his concern that

 Ford had applied for another promotion. Bossert asserted his belief that Ford would

 “leverage that position into an opportunity to work against the company’s interest by

 furthering her complaint.” Appellant R. vol. 3 at 661. The relevant portion of the

 email states:

       She has posted for the vacant desk director position in RBD East. I firmly
       believe that she would attempt to leverage that position into an
       opportunity to work against the company’s interest by furthering her
       complaint. That she continues to engage in behavior that clearly
       demonstrates her inability to avoid a conflict of interest is troubling.

 Appellant R. vol. 3 at 661. Stone responded to the email suggesting that Bossert

 “should not express in e-mails sentiments like the one [he] expressed.” Appellant R.

 vol. 2 at 563. Ford was ultimately not offered the position.

       On September 15, 2010, Ford again supplemented her EEOC charge. She

 continued to allege that she was being denied promotions, and that her less-qualified

 white, male colleagues were being promoted over her. Ford also included added

 allegations of the hostile work environment she had experienced at Jackson. These

 included the vodka-bottle incident from January 2008; that in July or August 2010,

 Crosby had told her that “he likes a ‘little milk or cream between my chocolate chip

 cookies,’ referring to [her] breasts”; and that she had seen “sexually explicit and

 discriminatory emails being exchanged between the white male Business

 Development Consultants and Internal Wholesalers.” Appellant R. vol. 3 at 741.

       In October 2010, Ford obtained an external-wholesaler position at a competing

 company. So she gave Jackson her two-week notice. That same day, as Ford was

                                            8
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 9



 getting ready to leave work, Crosby dared another Jackson employee, Andy Foy, to

 throw at Ford a “Black Rock promotional football that had been defaced” by

 replacing the “R” with a “C.” Appellant R. vol. 2 at 297. Foy threw the ball at Ford.

       Ford notified Stone about the incident, telling him, “You haven’t done

 anything to stop the discrimination. It’s only increased . . . . And so effective today, I

 am no longer employed or going back to Jackson National.” Appellant R. vol. 2 at

 441. In response, Stone flew to Denver and fired the two workers involved in the

 incident. Jackson then held a meeting with the 400 people in the Denver office to

 reinforce that such conduct would not be tolerated. Jackson’s president also wrote a

 letter apologizing to Ford.

 II.   Procedural Background

       In 2016, the EEOC sued Jackson. The complaint alleged that Jackson had

 “engaged in unlawful discrimination” on the basis of race and sex. Appellant R. vol.

 1 at 47–48. Multiple former employees, including Ford, intervened in the case.

       In January 2020, the district court entered a consent decree. In exchange for

 resolving all claims against it, Jackson agreed to pay monetary compensation to the

 intervenors and other employees on behalf of whom the EEOC had sought relief.

 Ford was the only party who did not join the consent decree. By declining to join,

 Ford was allowed to individually pursue her claims against Jackson.

       Jackson moved for summary judgment on Ford’s claims of discrimination,

 retaliation, hostile work environment, and constructive discharge. The district court

 granted Jackson’s motion and dismissed all of Ford’s claims. This appeal followed.

                                             9
Appellate Case: 21-1126    Document: 010110728403         Date Filed: 08/23/2022     Page: 10



                                      DISCUSSION

  I.    Standard of Review

        We review de novo a grant of summary judgment and apply the same standard

  as the district court. Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 994 (10th Cir.

  2019). This means we draw all reasonable inferences and resolve all factual disputes

  for the non-moving party. Litzsinger v. Adams Cnty. Coroner’s Off., 25 F.4th 1280,

  1287 (10th Cir. 2022). We will affirm the grant of summary judgment only “if the

  movant shows that there is no genuine dispute as to any material fact and the movant

  is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

  II.   Discrimination

        Title VII prohibits employment discrimination based on “race, color, religion,

  sex, or national origin.” Ricci v. DeStefano, 557 U.S. 557, 577 (2009). To succeed on

  this claim, a plaintiff “must prove that intent to discriminate based upon [the]

  plaintiff’s protected class characteristics was the determining factor for the allegedly

  illegal employment decision.” Sanchez v. Phillip Morris, Inc., 992 F.2d 244, 246–47

  (10th Cir. 1993) (emphasis in original); see also Jaramillo v. Colo. Jud. Dep’t, 427

  F.3d 1303, 1306 (10th Cir. 2005) (“[A] plaintiff must show that his employer

  intentionally discriminated against him for a reason prohibited by the statute.”).

        To prove a claim for discrimination, Ford may rely on either direct evidence of

  discrimination or use the three-step burden-shifting framework of McDonnell

  Douglas Corp. v. Green, 411 U.S. 792 (1973). Khalik v. United Air Lines, 671 F.3d

  1188, 1192 (10th Cir. 2012). Ford argues that she has evidence for both.

                                             10
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022    Page: 11



        A.     Direct Evidence

        “Direct evidence demonstrates on its face that the employment decision was

  reached for discriminatory reasons.” Danville v. Reg’l Lab Corp., 292 F.3d 1246,

  1249 (10th Cir. 2002). But evidence is direct only if it “proves the existence of a fact

  in issue without inference or presumption.” Fassbender v. Correct Care Sols., LLC,

  890 F.3d 875, 883 (10th Cir. 2018) (quoting Riggs v. AirTran Airways, Inc., 497 F.3d

  1108, 1117 (10th Cir. 2007)). We note that in the employment context, this type of

  evidence is “usually impossible to obtain.” Twiggs v. Hawker Beechcraft Corp., 659

  F.3d 987, 1000 n.8 (10th Cir. 2011) (quoting Ostrowski v. Atl. Mut. Ins. Cos., 968

  F.2d 171, 181 (2d Cir. 1992)).

        Generally, “[c]omments in the workplace that reflect personal bias do not

  qualify as direct evidence of discrimination unless the plaintiff shows the speaker had

  decisionmaking authority and acted on his or her discriminatory beliefs.” Tabor v.

  Hilti, Inc., 703 F.3d 1206, 1216 (10th Cir. 2013). And “discriminatory statements do

  not qualify as direct evidence if the context or timing of the statements is not closely

  linked to the adverse decision.” Id.

        Ford points to Bossert’s derogatory statements as evidence of direct

  discrimination. Recall, Blanchette testified that he had heard Bossert call Ford and

  Funchess “resident street walkers,” Appellant R. vol. 3 at 579, and Ford had learned

  that Bossert referred to her as a “Black bitch[] from Atlanta,” Appellant R. vol. 2 at

  374. Ford also cites evidence that during a managerial meeting about external-

  wholesaler positions, when Ford’s name came up as a possible candidate, Bossert

                                             11
Appellate Case: 21-1126      Document: 010110728403       Date Filed: 08/23/2022        Page: 12



  laughed and said, “Let her try.” Appellant R. vol. 3 at 587. Ford argues that these

  comments, combined with Bossert’s alleged refusal to promote her, evidenced direct

  discrimination.

        The district court disagreed for two reasons. First, it found that Ford “provides

  no evidence that Mr. Bossert actually made any promotion decisions.” Appellant R.

  vol. 4 at 914. And because “comments by those who were not decisionmakers are

  irrelevant to [this] analysis,” the court discounted Bossert’s comments. Id. (citing

  Tabor, 703 F.3d at 1217). Second, the district court concluded that even if Bossert

  had decision-making authority, Ford’s proffered evidence would still not qualify as

  direct evidence, because “Ford provides no direct evidence that he acted on his

  beliefs.” Appellant R. vol. 4 at 915.

        We need not consider the court’s first ground for dismissal5 because we agree

  with its second: even if Bossert had decision-making authority, Ford’s evidence

  would still be insufficient to establish direct evidence of discrimination. This is

  because even though Bossert’s comments may reflect “personal bias,” Ford has

  identified no evidence that he refused to promote her because of her race or gender.

  Tabor, 703 F.3d at 1216.

        We have previously outlined what type of evidence does not qualify as direct

  evidence of discrimination. In Fassbender, a plaintiff presented evidence that a

  health-services administrator expressed frustration at the news that the plaintiff and


        5
          We discuss whether Ford has shown an issue of material fact about Bossert’s
  decision-making authority below.
                                             12
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022        Page: 13



  another employee were pregnant. 890 F.3d at 879. At some point, the administrator

  was heard telling her assistant, “I have too many pregnant workers. I don’t know

  what I am going to do with all of them.” Id. (brackets omitted). After the plaintiff

  was later fired, she argued that the administrator’s negative comments about her

  employees’ pregnancies was direct evidence of discrimination. Id. at 883.

        We disagreed, explaining that because the administrator’s comments were

  made “about a month before terminating” the plaintiff, there was no temporal

  proximity between the comments and the plaintiff’s firing. See id. Nor did the

  comments suggest that the plaintiff’s pregnancy had “somehow made her unqualified

  for her position.” Id. So even though the comments may “reflect an animosity

  towards [a] protected group,” we ruled that they did not “‘demonstrate[] on [their]

  face that’ the decision-maker acted on this nefarious motive.” Id. at 883–84 (quoting

  Danville, 292 F.3d at 1249).

        We have also described what is needed to show direct evidence of

  discrimination. In Tabor, a plaintiff interviewed for a job selling tools. 703 F.3d at

  1213. Her interviewer “explicitly stated a view that women have inferior knowledge

  of tools and inferior ability to sell tools.” Id. at 1217. Because these statements

  “spoke directly to central requirements of the job for which [the plaintiff] was

  interviewing” and were made “during a discussion about her fitness for the position,”

  we held that there was a direct link between the statements and the decision not to

  promote the plaintiff. Id. As a result, the plaintiff had provided direct evidence of

  discrimination. Id.

                                             13
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 14



        The situation here is like Fassbender, not Tabor. First, Blanchette could not

  describe the timing or contexts in which Bossert made derogatory comments about

  Ford (and Funchess), such as their being “resident street walkers” and “Black

  bitches.” Thus, unlike Tabor, no connection exists between these comments and the

  adverse employment action. Nor do the comments reflect any belief that Bossert

  thought that Ford’s race or gender “somehow made her unqualified for the position.”

  Fassbender, 890 F.3d at 883. So even though Bossert’s comments may “reflect an

  animosity” towards a protected group, as did the administrator’s comments in

  Fassbender, there is no evidence, “on its face,” that he acted on his discriminatory

  beliefs. Id. at 883–84 (citation omitted). Our conclusion doesn’t change even when

  considering Bossert’s “Let her try” comment. That statement mentions neither Ford’s

  race nor her sex. Thus, the comment doesn’t “directly reflect[] the forbidden animus”

  needed for direct evidence of discrimination. See Twiggs, 659 F.3d at 1000 n.8.

        In sum, Ford has not produced direct evidence of discrimination. But this

  doesn’t doom her claim. She may still rely on the McDonnell Douglas burden-

  shifting framework to establish indirect evidence of discrimination.

        B.     Indirect Evidence

        The McDonnell Douglas test proceeds in three steps. Fassbender, 890 F.3d at

  884. At the first step, the plaintiff must “raise a genuine issue of material fact on each

  element of the prima facie case, as modified to relate to differing factual situations.”

  Bekkem v. Wilkie, 915 F.3d 1258, 1267 (10th Cir. 2019) (quoting Morgan v. Hilti,

  Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)). For a claim of race or sex

                                             14
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022     Page: 15



  discrimination, a prima facie case requires evidence that: “(1) the victim belongs to a

  protected class; (2) the victim suffered an adverse employment action; and (3) the

  challenged action took place under circumstances giving rise to an inference of

  discrimination.” EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007) (stating

  standard for sex-based discrimination); Ibrahim v. All. for Sustainable Energy, LLC,

  994 F.3d 1193, 1196 (10th Cir. 2021) (stating standard for race-based

  discrimination).

        If the plaintiff establishes a prima facie case, at the second step, the burden

  then “shifts to the employer to offer a legitimate nondiscriminatory reason for its

  employment decision.” Bekkem, 915 F.3d at 1267 (quoting Morgan, 108 F.3d at

  1323). If the employer makes this showing, at the final step, the burden shifts back to

  the plaintiff to demonstrate that the employer’s explanations were “pretextual—i.e.,

  unworthy of belief.” Id. (quoting Morgan, 108 F.3d at 1323).

        Ford focuses her indirect-discrimination argument on two bases: (1) the failure

  to promote her, and (2) the discriminatory “terms and conditions” of her employment

  at Jackson. We address each in turn.

               a.     Failure to Promote

        As for her failure-to-promote theory, Jackson concedes that Ford has satisfied

  her prima facie case. See Response Br. at 23. So we move straight to the second step

  of the McDonell Douglas analysis. Jackson must therefore articulate a legitimate,

  nondiscriminatory reason for not promoting Ford. See Bekkem, 915 F.3d at 1267.

  Jackson explained that Ford was not promoted because other candidates “performed

                                            15
Appellate Case: 21-1126     Document: 010110728403         Date Filed: 08/23/2022     Page: 16



  better” in interviews and were thus more qualified than her. Response Br. at 23. The

  district court concluded that Jackson had met its burden.

         We agree with the district court. For example, Jackson points to the

  declarations of Robert Butler, Herbert May, and Greg Mahalich—all Jackson

  officials who selected candidates for promotional positions and interviewed Ford.

  Butler said that Ford was “unable to explain product specifications for a guaranteed

  fixed product” as one reason she “did not perform as well as the other candidates [he]

  interviewed.” Supp. R. at 150–51. May, on the other hand, explained that he did not

  hire Ford because the other candidates “possessed better product knowledge and

  outperformed Ms. Ford in role playing and presenting products.” Supp R. at 158.

  May also said that he preferred candidates “with a strong connection to, and deep

  knowledge of, the territory in question.” Supp. R. at 158. Finally, Mahalich said that

  he hired one candidate over Ford, in part, because he felt that the candidate “was

  better suited to that particular territory at that time than Ms. Ford,” given that the

  candidate “demonstrated excellent product knowledge,” “was the most prepared of

  the candidates [he] interviewed,” and “had the best understanding of what needed to

  be done.” Appellant R. vol. 2 at 425. Mahalich added that he did not select Ford

  because another external wholesaler with whom Ford worked closely, Chris

  Silverstein, had told Mahalich that even though Ford “was excellent with mastering

  the technical details of various products, she was not a strong salesperson.” Appellant

  R. vol. 2 at 426. Indeed, when Mahalich asked Silverstein how much of Ford’s sales

  contributed to his sale numbers, Silverstein “said not at all.” Id. These explanations

                                              16
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 17



  are all nondiscriminatory reasons for not promoting Ford. Thus, Jackson has satisfied

  its burden at the second step of the McDonnell Douglas framework.

        So we move to the last step in the McDonnell Douglas analysis: pretext. To

  show pretext, the plaintiff must establish that the employer’s proffered reasons “were

  so incoherent, weak, inconsistent, or contradictory that a rational factfinder could

  conclude the reasons were unworthy of belief.” Bekkem, 915 F.3d at 1267 (quoting

  Young v. Dillon Cos., 468 F.3d 1243, 1250 (10th Cir. 2006)). But “[m]ere conjecture

  that the employer’s explanation is pretext[ual]” cannot defeat summary judgment. Id.

  (quoting Morgan, 108 F.3d at 1323).

        Ford first argues that a reasonable jury could find that Jackson’s explanations

  for hiring other candidates were pretextual. As an example, she points out that May

  “faulted Ms. Ford on her product knowledge, even though almost everyone, including

  Bossert, praised Ms. Ford’s product knowledge.” Opening Br. at 15–16. But even if

  others may have “praised” Ford’s product knowledge, it does not follow that May’s

  reason for hiring another candidate—because he had “better product knowledge”—

  was pretextual. Supp. R. at 158. Ford does not explain why May could not have

  believed this assessment in good faith. See Jaramillo, 427 F.3d at 1309 (finding that

  a jury could not find pretext based on an employer’s explanation that another

  candidate was more qualified because the employer “could have believed in good

  faith that [another candidate] was at least as well qualified as” the plaintiff). Nor does

  she explain how May’s reason was weak, incoherent, inconsistent, or contradictory in



                                             17
Appellate Case: 21-1126     Document: 010110728403         Date Filed: 08/23/2022     Page: 18



  any way. Id. at 1308. As a result, we see no reason why May’s explanation for hiring

  someone other than Ford was “unworthy of credence.” Id.

        Ford also argues that Mahalich’s reason for not choosing Ford because another

  candidate was “better suited to that particular territory” is “insufficient as a matter of

  law to justify summary judgment in Jackson’s favor.” Opening Br. at 16. First, Ford

  misconstrues the evidence. This was not Mahalich’s only reason for choosing another

  candidate over Ford. He also said that the candidate he selected “was the most

  prepared,” “demonstrated excellent product knowledge,” and “had the best

  understanding of what needed to be done.” Appellant R. vol. 2 at 425. Mahalich also

  said that Ford “was not a strong salesperson.” Appellant R. vol. 2 at 426. Second,

  Ford does not explain why any of these reasons are “insufficient as a matter of law to

  justify summary judgment in Jackson’s favor”—she merely cites Jaramillo without

  explanation. See Opening Br. at 16. But because Jackson articulated a

  nondiscriminatory reason for not promoting Ford, it was Ford’s burden to show that a

  reasonable jury could find that Mahalich’s reasons for not promoting Ford were not

  worthy of belief. She has not met that burden.

        Still, Ford offers several other reasons why Jackson’s reasons for not

  promoting her were pretextual. First, she argues that statistical evidence of Jackson’s

  discriminatory practices demonstrates pretext. Second, she contends that Jackson’s

  use of amorphous interviewing criteria also suggests pretext. Third, she argues that

  she was more qualified than any of the other candidates that were hired over her. We

  address each piece of evidence in turn.

                                              18
Appellate Case: 21-1126     Document: 010110728403         Date Filed: 08/23/2022     Page: 19



                       i.       Statistics

         “It is uniformly recognized that statistical data showing an employer’s pattern

  of conduct toward a protected class can create an inference that an employer

  discriminated against individual members of the class.” Timmerman v. U.S. Bank,

  N.A., 483 F.3d 1106, 1114 (10th Cir. 2007) (quoting Fallis v. Kerr–McGee Corp.,

  944 F.2d 743, 746 (10th Cir. 1991)). But not all statistical evidence is created equal.

  “Statistics taken in isolation are generally not probative of . . . discrimination.” Jones

  v. Unisys Corp., 54 F.3d 624, 632 (10th Cir. 1995). And we have said that when

  statistical evidence is “so flawed,” it will be “insufficient to raise a jury question.”

  Doan v. Seagate Tech., Inc., 82 F.3d 974, 979 (10th Cir. 1996). Ford argues that

  between 2007 and 2010, 41 internal wholesalers were promoted to external

  wholesalers. Of those 41, 38 were white males, “2 were African American males, 1

  was a white woman, and zero were African American females.” Opening Br. at 17

  (citing Appellant R. vol. 3 at 763). Ford also contends that the data shows that

  between 2007 and 2017, “no new female African Americans hires were promoted to

  [external wholesaler].” Id.

         Having reviewed Ford’s statistical data, we conclude that it is insufficient to

  raise a jury question. See Doan, 82 F.3d at 979. “[F]or statistical evidence to create

  an inference of discrimination, the statistics must show a significant disparity and

  eliminate nondiscriminatory explanations for the disparity.” Turner v. Pub. Serv. Co.

  of Colo., 563 F.3d 1136, 1147 (10th Cir. 2009) (emphasis added) (quoting Fallis, 944

  F.2d at 746). Ford’s evidence does not cross this threshold. First, Ford’s numbers

                                              19
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022      Page: 20



  “fail to provide any information regarding whether the decision not to hire [her], and

  that decision alone,” involved discrimination. Id. (emphasis added). This is because

  her statistical evidence fails to account for other important variables such as “job

  performance, experience, and training.” Sanders v. Sw. Bell Tel., L.P., 544 F.3d 1101,

  1110 (10th Cir. 2008) (“Because the statistics fail to account for these variables, they

  do not constitute evidence of pretext.”).

        Second, we cannot infer pretext from a lack of African-American females

  being promoted to external-wholesaler positions between 2007 and 2017 and a lack

  of African-American females in internal-wholesaler positions being promoted to

  external-wholesaler positions between 2007 and 2010. As Jackson rightfully points

  out, Ford fails to “even identify a subset of individuals who applied” for these

  positions. Response Br. at 30. Without some “evidence regarding the number of . . .

  applicants, interviewees, and the like, the employment statistic is nearly

  meaningless.” Turner, 563 F.3d at 1147; see also LeBlanc v. Great Am. Ins. Co., 6

  F.3d 836, 848 (1st Cir. 1993) (“[A] company’s overall employment statistics will, in

  at least many cases, have little direct bearing on the specific intentions of the

  employer when dismissing a particular individual.”).

        Still, Ford argues that her statistics are meaningful because the fact that no

  member of a protected group has ever occupied a particular position suggests

  discrimination. This may be true “[u]nder certain circumstances.” See Marion v.

  Slaughter Co., 202 F.3d 282 (10th Cir. 1999) (table decision). But we have also

  rejected statistical evidence that shows “prolonged and marked imbalance . . . where

                                              20
Appellate Case: 21-1126      Document: 010110728403         Date Filed: 08/23/2022     Page: 21



  a legitimate reason for the employer’s action is present.” Turner, 563 F.3d at 1147

  (quoting Bauer v. Bailar, 647 F.2d 1037, 1045 (10th Cir. 1981)).

         For example, in Turner, a plaintiff argued that she was discriminated against.

  Id. at 1142. To support her claim, the plaintiff cited statistics that “from 1992 to

  2005, no women were hired for entry-level positions at [her company] but twenty

  men were.” Id. at 1146. We held that this evidence did not create an inference of

  discrimination, in part, because the plaintiff failed to acknowledge that when the

  company was hiring candidates, “the hiring pool included only two women.” Id. at

  1148. Here, Ford fails even to identify the number of people in the hiring pool. Thus,

  without some “evidence regarding the number of . . . applicants, interviewees, and

  the like,” we can’t infer discrimination. Id. at 1147.

         In sum, no reasonable jury could infer pretext based on Ford’s statistical data.

                       ii.    Subjective Criteria

         Next, we consider whether Jackson’s use of “amorphous” hiring criteria

  creates a triable issue of fact of pretext. To start, “a plaintiff cannot prove that [she]

  was discriminated against simply because an employment decision was based on

  subjective criteria.” Cortez v. Wal-Mart Stores, Inc., 460 F.3d 1268, 1275 (10th Cir.

  2006). “We have long respected employers’ wide latitude ‘in setting job standards

  and requirements and in deciding whether applicants meet those standards.’” Id.

  (quoting Hickman v. Flood & Peterson Ins., Inc., 766 F.2d 422, 425 (10th Cir.

  1985)). And “some subjectivity is to be expected in every hiring decision.” Conroy v.

  Vilsack, 707 F.3d 1163, 1177 (10th Cir. 2013) (emphasis in original).

                                              21
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022      Page: 22



        This is not to say that the use of subjective hiring criteria cannot be evidence

  of pretext. It can be. See Santana v. City & Cnty. of Denver, 488 F.3d 860, 866 (10th

  Cir. 2007) (“[E]vidence of pretext may include the use of subjective criteria.”). But

  “we ‘typically’ will infer pretext from the employers’ use of subjective evaluation

  criteria in the hiring process ‘only when the criteria on which the employers

  ultimately rely are entirely subjective in nature.’” Conroy, 707 F.3d at 1178

  (emphasis in original) (quoting Jones v. Barnhart, 349 F.3d 1260, 1267–68 (10th Cir.

  2003)).

        Jackson has given some objective measurements for hiring candidates over

  Ford. For example, May preferred candidates “with a strong connection to, and deep

  knowledge of, the territory in question.” Supp. R. at 158. Selecting candidates based

  on their familiarity with an area is an objective criterion. As another example,

  Mahalich chose not to hire Ford, in part, because he was told that she “was not a

  strong salesperson.” Appellant R. vol. 2 at 426. This evaluation was not entirely

  subjective, given that the person who would be most knowledgeable about Ford’s

  measurable sales numbers made that assessment. Finally, Butler chose not to hire

  Ford because she was “unable to explain product specifications for a guaranteed

  fixed product” as well as other candidates. Supp. R. at 150. That this skill “did not

  elicit measurable data” does not render the process wholly subjective. See Turner,

  565 F.3d at 1146 (citing Pippin v. Burlington Res. Oil & Gas Co., 440 F.3d 1186,

  1195 (10th Cir. 2006) to explain that an evaluation process which included



                                             22
Appellate Case: 21-1126       Document: 010110728403       Date Filed: 08/23/2022       Page: 23



  “subjective considerations” such as “team building, personal leadership, and personal

  accountability,” did not render the process “wholly subjective”).

         In sum, Jackson’s use of subjective hiring criteria does not allow us to infer

  pretext.

                       iii.    Ford’s Qualifications

         Finally, Ford argues that she was “the most qualified candidate.” Opening Br.

  at 17. Thus, she contends that any refusal to promote her must have been

  discriminatory.

         Generally, we will infer pretext based on a comparison between a plaintiff’s

  qualifications and those of successful applicants only when the plaintiff demonstrates

  an “overwhelming merit disparity.” Santana, 488 F.3d at 865 (internal quotations and

  citation omitted). Put differently, we will infer pretext only when the plaintiff can

  “assure us that the plaintiff is better qualified than the other candidates for the

  position.” Id. (emphasis added) (quoting Barnhart, 349 F.3d at 1267). Minor

  differences in qualifications will not demonstrate pretext because “it is not our role to

  act as a super personnel department that second guesses employers’ business

  judgments.” Id. (internal quotations and citation omitted).

         Importantly, an employee’s own belief that she was the most qualified

  candidate for a position is not enough to show pretext. Hall v. Forest River, Inc., 536

  F.3d 615, 620 (7th Cir. 2008) (“[A]n employee’s own subjective belief that she is . . .

  more qualified than another applicant is insufficient.”); Rowell v. Bellsouth Corp.,

  433 F.3d 794, 799 (11th Cir. 2005) (“Rowell’s personal belief that he was more

                                              23
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022      Page: 24



  qualified is not sufficient to demonstrate discriminatory intent.”). A plaintiff must do

  more than offer “mere self-serving appraisals.” Hall, 536 F.3d at 620 (quoting

  Nichols v. S. Ill. Univ.-Edwardsville, 510 F.3d 772, 784 (7th Cir. 2007)).

        Yet that is precisely the type of evidence that Ford mostly relies on. For

  example, she repeatedly points to exchanges in her own deposition testimony in

  which she merely declares that she’s more qualified than other candidates. Take the

  following exchange from her deposition:

        Q: Sure. Did you compare your qualifications to the three people who got
        those positions?

        A: Yes.

        Q: And did you feel you were more qualified than them?

        A: Yes.

        Q: And what was the basis of your reason for that conclusion?

        A: I’m pretty sure the basis had to be my license designations, my
        experience dealing with clients, my experience in the industry, and also
        my experience at Jackson National.

  Appellant R. vol. 2 at 491. The problem for Ford is obvious—despite her claims that

  she was more experienced, she presents no objective evidence of this fact. Ford

  doesn’t explain how her license designations were superior to those of other

  candidates, how she knows that she had more experience with clients, or how any of

  the other candidates’ experiences in the industry were inferior to hers. At bottom, she

  merely believes that she is more experienced. But without some objective evidence to




                                             24
Appellate Case: 21-1126     Document: 010110728403       Date Filed: 08/23/2022      Page: 25



  compare, there is no way for us to decide whether she truly had an “overwhelming

  merit disparity.” Santana, 488 F.3d at 865 (internal quotations and citation omitted).

          Now take this other exchange:

          Q: And relatively speaking, what were Tom’s credentials as compared to
          yours?

          A: Like I said, I had more experience. So it would be more experience in
          the financial services industry than Tom had.

          Q: How much more experience did you have than Tom?

          A: I don’t know, but I know I had a lot more experience than he did.

          Q: How did you know that?

          A: Because I did the calculations when I looked at his FINRA report and
          my FINRA report, and it shows the time periods in which he worked and
          the time period in which I worked, and it also showed when he obtained
          his series licenses and when I obtained my . . . series licenses.

  Appellant R. vol. 2 at 482.

          The same problem exists here. Once again, Ford offers no objective evidence

  for us to conclude that she had more experience than this candidate. Simply claiming

  so—without supporting evidence—is insufficient to create a triable issue of material

  fact.

          We cannot simply take an employee at his or her word. In Jones v. Denver

  Post Corp., 203 F.3d 748 (10th Cir. 2000), abrogated on other grounds by Nat’l R.R.

  Passenger Corp. v. Morgan, 536 U.S. 101 (2002), we rejected a plaintiff’s

  discrimination claim because she “produced only generic and conclusory testimony

  to support this allegation” that was “devoid of any specific instances of disparate


                                            25
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022        Page: 26



  treatment.” Id. at 756; see also Wheeler v. BNSF Ry. Co., 418 F. App’x 738, 751

  (10th Cir. 2011) (rejecting retaliation claim because the plaintiff “failed to provide

  the district court with sufficient objective evidence to support this allegation”).

        The same flaw permeates much of Ford’s cited evidence. Even if she does

  have “a master’s degree, FINRA certifications, numerous accolades, awards, and

  overall experience in the field,” Reply Br. at 6–7, without objective documentation of

  her colleagues’ qualifications to compare to hers, Ford cannot “assure us” that she is

  more qualified than the other candidates, Santana, 488 F.3d at 865 (quoting

  Barnhart, 349 F.3d at 1267).

        Still, Ford argues that she does not rely only on her own opinions—she also

  points to the opinions of others. For example, she identifies the opinion of one of her

  supervisors, Brian Lane, who testified that Ford “was the most qualified person.”6

  See Appellant R. vol. 3 at 614. And another one of her supervisors, Jeffrey Bauer,

  also said that she was “probably one of [the] best internal wholesalers that [he had]

  worked with.” Appellant R. vol. 3 at 695. Ford contends that this evidence proves

  that she was indeed the most qualified candidate.



        6
           Ford does cite deposition testimony from Lane, who stated that one worker
  was promoted over Ford even though “he did not go through any of the training
  programs that were in place at the time” and he did not “have any of the
  qualifications that she had for that position.” Appellant R. vol. 3 at 613. But even
  accepting Lane’s statement as true, Ford has still not presented sufficient evidence of
  pretext. This is because we, again, have no way to compare this candidate’s
  qualifications to Ford’s. Simply stating that she was more qualified is insufficient.
  With “no objective evidence” of this allegation, Ford’s claim cannot overcome
  summary judgment. See Denver Post, 203 F.3d at 756.
                                             26
Appellate Case: 21-1126      Document: 010110728403        Date Filed: 08/23/2022      Page: 27



           It does not. In Denver Post, a plaintiff provided evidence from similarly

  situated employees who believed that the plaintiff was being unfairly treated. 203

  F.3d at 756. Still, we upheld the dismissal of her claim because there was “no

  objective evidence of disparate treatment in the record.” Id. And in any event, Lane’s

  and Bauer’s opinions about Ford demonstrate only that she was a strong candidate.

  But that fact has never been disputed. Indeed, Ford repeatedly made the shortlist and

  interviewed for many of these higher-ranking positions. But her supervisors’

  subjective belief that she “was the most qualified person” and “one of [the] best

  internal wholesalers” bears no insight into whether the other chosen candidates were

  viewed the same way.

           With all this mind, Ford hasn’t established such an “overwhelming merit

  disparity” over every other candidate. Santana, 488 F.3d at 865 (internal quotations

  and citation omitted). Thus, no reasonable jury could find that Jackson “didn’t really

  believe its proffered reasons for action and thus may have been pursuing a hidden

  discriminatory agenda.” Johnson v. Weld Cnty., 594 F.3d 1202, 1211 (10th Cir.

  2010).

           In sum, Ford has failed to demonstrate that Jackson acted with discriminatory

  intent in failing to promote her. So we affirm the district court’s dismissal of this

  claim on this theory.

                 b.     Terms and Conditions of Employment

           We turn now to Ford’s argument that she was also discriminated against based

  on the terms and conditions of her employment. She argues: (1) that her supervisors

                                              27
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022    Page: 28



  continually reassigned her territories to others and required her to train her

  colleagues, lowering her earning potential, and (2) that her supervisors treated her

  unfairly by giving her untimely or missed quarterly evaluations.

                     i.      Territory Assignments and Training

        Ford contends that “Jackson manipulated its territories to [her] detriment so

  that her earning potential was unfairly decreased.” Opening Br. at 20. According to

  Ford, Jackson would give territories that she had cultivated to her white, male

  coworkers, while giving her “less productive territories.” Id. at 21. She also

  complains that Jackson forced her to “spend time training her coworkers” instead of

  “growing her business,” which also lowered her earning potential. Id.

        Jackson concedes that Ford’s territories were realigned. But it explains that

  any realignment was due to a surge in work brought in from Merrill Lynch. This

  added responsibility led Jackson to add twelve new business-development

  consultants. So Jackson needed to “realign Ford’s territory to accommodate these

  new [business development consultants].” Response Br. at 32. The district court

  concluded that, even if the reassignment of Ford’s territories constituted an adverse

  employment action, Ford had “again failed to show that Jackson’s rationale for

  changing its territories was pretextual.” Appellant R. vol. 4 at 924.

        We agree with the district court’s conclusion, but for a different reason—we

  conclude that Ford hasn’t produced sufficient evidence that the realignment of her

  territories amounted to an adverse employment action. Thus, Ford hasn’t made a

  prima facie case of employment discrimination based on the realignment of her

                                             28
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 29



  territories. See PVNF, 487 F.3d at 800 (identifying the prima facie elements as:

  “(1) the victim belongs to a protected class; (2) the victim suffered an adverse

  employment action; and (3) the challenged action took place under circumstances

  giving rise to an inference of discrimination”).

        We acknowledge that Ford’s burden at the prima facie stage “is not onerous.”

  Orr v. City of Albuquerque, 417 F.3d 1144, 1152 (10th Cir. 2005). We also recognize

  that an adverse employment action is not limited to “monetary losses in the form of

  wages or benefits.” Jones v. Okla. City Pub. Schs., 617 F.3d 1273, 1279 (10th Cir.

  2010) (quoting Sanchez v. Denver Pub. Schs., 164 F.3d 527, 532 (10th Cir. 1998)).

  But at the same time, “a mere inconvenience or an alteration of job responsibilities”

  does not qualify. Id. (quoting Sanchez, 164 F.3d at 532). Generally, an adverse

  employment action is a “significant change in employment status, such as hiring,

  firing, failing to promote, reassignment with significantly different responsibilities,

  or a decision causing a significant change in benefits.” Id. (quoting Hillig v.

  Rumsfeld, 381 F.3d 1029, 1032–33 (10th Cir. 2004)).

        Here, Ford lacks “objective evidence of material disadvantage.” Wheeler, 418

  F. App’x at 751 (citation omitted); see also Denver Post, 203 F.3d at 756 (rejecting

  discrimination claim because the plaintiff failed to produce “objective evidence of

  disparate treatment”). Even assuming her salary was indeed negatively affected by

  the realignments, she presents no evidence to support her allegation beyond her own

  affidavit and deposition transcript to show that her white, male colleagues’ salaries



                                             29
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022      Page: 30



  weren’t also adversely affected.7 For example, when explaining how her territories

  were taken away, Ford states: “I feel that those individuals were given territories that

  I actually grew and given me the less portion of that territory that had no sales

  coming in.” Appellant R. vol. 2 at 507 (emphasis added). But her personal belief is

  insufficient to create an issue of material fact. See Aramburu v. Boeing Co., 112 F.3d

  1398, 1408 n.7 (10th Cir. 1997) (citing Hanson v. City of Okla. City, 37 F.3d 1509

  (10th Cir. 1994) (table opinion) to note that “plaintiff’s subjective belief of

  discrimination was insufficient to preclude summary judgment”).

        In any event, even if Ford had presented a prima facie case, she has failed to

  demonstrate pretext. This is because Ford has not sufficiently shown that Jackson’s

  reason for reassigning Ford’s territories—to accommodate the new business-

  development consultants—was “so incoherent, weak, inconsistent, or contradictory

  that a rational factfinder could conclude the reasons were unworthy of belief.”

  Bekkem, 915 F.3d at 1268 (quoting Young, 468 F.3d at 1250).

        For the same reasons, Ford has failed to present either a prima facie case or

  evidence of pretext that she was being unfairly required to train her colleagues. As

  Jackson explains, “training and mentoring were part of [Ford’s] responsibilities after

  being elevated to [business-development consultant].” Response Br. at 32. Outside of

  her own affidavit and deposition again, Ford presents no evidence that she was being


        7
           When asked about her basis for alleging that “sales territories were not
  adjusted for White males,” Ford merely asserts “[v]isual observation” based on
  internal emails. Appellant R. vol. 2 at 508. Yet she fails to direct us to this evidence
  in any of her briefing.
                                             30
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022     Page: 31



  asked to train other employees at a higher rate than her white, male coworkers.

  Indeed, she merely asserts that she “noticed that this did not happen to [her] white

  and male colleagues.” Appellant R. vol. 2 at 468 (emphasis added). But this evidence

  lacks “objective evidence of material disadvantage.” Wheeler, 418 F. App’x at 751

  (citation omitted). Thus, a jury could not have reasonably found that Ford’s training

  requirements “constituted [a] materially adverse action.” Id. Even accepting her

  prima facie case, Ford fails to explain why Jackson’s reason for having her train her

  colleagues—it’s an aspect of her job—was “unworthy of belief.” Bekkem, 915 F.3d at

  1268 (quoting Young, 468 F.3d at 1250).8

        In sum, Ford has failed to show that the realignment of her territories or her

  requirement to train others was discriminatory. We affirm the dismissal of her

  discrimination claim on these theories.

                    ii.      Untimely Evaluations

        Ford contends that Walker gave her late quarterly evaluations as compared to

  those given to her white, male coworkers. Or he would fail to evaluate her altogether.


        8
           Ford contends that her unfair treatment was so obvious that even her other
  supervisor, Lane, noticed. See Opening Br. at 22. But Ford takes this evidence out of
  context. True, Lane did state that he believed that Walker was unfairly evaluating
  Ford. Appellant R. vol. 3 at 619 (“Q: Do you believe that Mr. Walker was fairly
  evaluating Ms. Ford? A: No.”). But Lane’s statement had nothing to do with the
  realignment of Ford’s territories, or her being asked to train her colleagues. Instead,
  Lane made this statement in relation to Walker’s decision to give an award to another
  worker over Ford. See Appellant R. vol. 3 at 620 (Lane explaining that Walker
  “really wanted Jeremiah to win this particular award but never was able to
  necessarily articulate what it was, the why other than that’s who he wanted”). As a
  result, this evidence has little bearing on pretext for this claim.

                                             31
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 32



  Ford argues that her delayed evaluations let her coworkers get a head start on what

  they needed to improve upon, while she fell behind.

        The district court found that these untimely or missing evaluations did not

  even amount to an adverse employment action. Thus, Ford failed to establish a prima

  facie case of discrimination.9

        As stated above, an adverse employment action must amount to more than “a

  mere inconvenience or an alteration of job responsibilities.” Jones, 617 F.3d at 1279

  (quoting Sanchez, 164 F.3d at 532). Thus, it generally requires a “significant change

  in employment status, such as hiring, firing, failing to promote, reassignment with

  significantly different responsibilities, or a decision causing a significant change in

  benefits.” Id. (quoting Hillig, 381 F.3d at 1032–33).

        On this ground, Ford has failed to demonstrate that she suffered an adverse

  employment action. First, she has provided insufficient evidence that she received

  later evaluations than her coworkers—she cites only her deposition without any other

  supporting evidence. Once again, this is insufficient to create an issue of material

  fact. See Denver Post, 203 F.3d at 756 (rejecting discrimination claim because the

  plaintiff had produced “no objective evidence of disparate treatment in the record”);

  see also Wheeler, 418 F. App’x at 751 (dismissing claim because the plaintiff “failed



        9
           The court later found that even if it accepted that these untimely evaluations
  qualified as an adverse employment action, Ford had still failed to show that
  Jackson’s explanations were pretextual. We need not analyze whether the court’s
  conclusion was correct because, as we will explain, Ford hasn’t satisfied her burden
  at the first step of the McDonnell Douglas analysis.
                                             32
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 33



  to provide the district court with sufficient objective evidence to support this

  allegation” because “the only evidence she cited in support of this allegation was her

  own deposition transcript” (emphasis added)).

         Even ignoring Ford’s lack of evidence, she doesn’t explain how her coworkers

  being given quarterly evaluations before her amounts to anything more than “a mere

  inconvenience.” Jones, 617 F.3d at 1279 (quoting Sanchez, 164 F.3d at 532). Nor

  does she describe how these untimely or missed evaluations caused a “significant

  change in employment status.” Id. (quoting Hillig, 381 F.3d at 1032–33). As a result,

  we agree with the district court that she has failed to make out a prima facie case of

  discrimination.

         In sum, we affirm the district court’s dismissal of Ford’s discrimination claim.

  III.   Retaliation

         Next, we consider the district court’s dismissal of Ford’s retaliation claim.

  Like a claim for discrimination, a plaintiff may prove retaliation by either direct

  evidence or through the McDonnell Douglas burden-shifting framework. See Hinds v.

  Sprint/United Mgmt. Co., 523 F.3d 1187, 1201 (10th Cir. 2008).

         Here, Ford argues that she has presented a prima facie case of retaliation. So

  we consider her arguments under the McDonnell Douglas framework. To establish a

  prima facie case, “an employee must establish (1) he or she engaged in protected

  opposition to discrimination; (2) a reasonable employee would have found the

  challenged action materially adverse; and (3) a causal connection exists between the



                                             33
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022     Page: 34



  protected activity and the materially adverse action.” Piercy v. Maketa, 480 F.3d

  1192, 1198 (10th Cir. 2007).

        Jackson doesn’t contest that Ford “engaged in protected opposition to

  discrimination.” Id.; see Response Br. at 36. So we proceed to the next two elements:

  the adverse employment action and causation. Ford points to three employment

  actions: (1) the failure to promote her; (2) receiving the PIP; and (3) the realignment

  of her territories. See Opening Br. at 26, 29. We consider each in turn.

        A.     Failure to Promote

        The district court rejected Ford’s failure-to-promote claim for the same

  reasons that it rejected her discrimination claim—that she had failed to show pretext.

  See Appellant R. vol. 4 at 928 (“The Court has already explained that Ms. Ford has

  failed to prove pretext in Jackson’s promotion decisions, and, therefore, the Court

  need not re-address Ms. Ford’s retaliatory failure-to-promote claims.”).10

        We disagree with the district court. The failure of a discrimination claim is not

  necessarily fatal to a retaliation claim. Indeed, we have said that “[a] meritorious

  retaliation claim will stand even if the underlying discrimination claim fails.”

  Sanchez, 164 F.3d at 533.

        One key piece of evidence differentiates Ford’s retaliation claim from her

  discrimination claim: the September 2010 email exchange between Bossert and



        10
          Neither party appears to dispute the first or second step of the McDonnell
  Douglas analysis.

                                             34
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022    Page: 35



  Stone. Recall, Bossert had learned that Ford had “posted for the vacant desk director

  position in RBD East.” Appellant R. vol. 3 at 661. Based on Ford’s application to this

  position, Bossert told Stone that “[he] firmly believe[s] that she would attempt to

  leverage that position into an opportunity to work against the company’s interest by

  furthering her complaint.” Appellant R. vol. 3 at 661 (emphasis added).

  Unsurprisingly, Ford was not offered this position.

        Ford has presented sufficient evidence of pretext.11 The email demonstrates—

  on its face—that Bossert didn’t want to promote Ford, because she would use that

  opportunity to “further[] her complaint.” Appellant R. vol. 3 at 661. A reasonable

  jury could view this evidence to find that Jackson’s true motivation for not promoting

  Ford was retaliatory in nature. See Gosset v. Bd. of Regents for Langston Univ., 245

  F.3d 1172, 1177 (10th Cir. 2001) (“A plaintiff demonstrates pretext either by

  showing that a discriminatory reason more likely motivated the defendant’s decision

  or that the employer’s proffered explanation is unworthy of belief.” (emphasis

  added)).

        And this is not Ford’s only evidence supporting pretext. Bossert also allegedly

  told Blanchette that Ford “would not become an external” because “she was causing


        11
           Ford characterizes this evidence as indirect evidence of retaliation. See
  Opening Br. at 29–30 (“Because Ms. Ford did present evidence demonstrating a
  genuine issue of material fact whether Jackson’s reasons for not promoting her . . . ,
  the District Court failed to conduct a complete McDonnell Douglas analysis.”). We
  need not decide whether Ford’s proffered evidence constitutes direct or indirect
  evidence because, regardless of its characterization, we conclude that a reasonable
  jury could find based on this evidence that Jackson retaliated against Ford by not
  promoting her.
                                            35
Appellate Case: 21-1126    Document: 010110728403       Date Filed: 08/23/2022     Page: 36



  far too much problems.” Appellant R. vol. 3 at 584. On top of that, Bossert also

  laughed and replied, “Let her try” when discussing Ford’s candidacy for an open

  external-wholesaler position. Appellant R. vol. 3 at 587. This evidence erodes

  whatever explanation Jackson had for not promoting her, because the evidence

  supports Ford’s assertion that she would never be promoted—no matter what she did.

  When read alongside the email evidence, a jury could conclude that Jackson had no

  intention of ever promoting Ford because of her previous complaints.

        But Jackson argues that we should put no stock into Bossert’s comments

  because he wasn’t involved in the hiring of external wholesalers. According to

  Jackson, Bossert’s influence in the promotion process extended only to

  recommending those to the shortlist—and Ford made that list multiple times. Said

  another way, Jackson argues that “Ford succeeded through the stages of the process

  with which evidence indicates Bossert was involved.” Response Br. at 21.

        We disagree with Jackson. Even though Ford may have made the shortlist for

  these positions, she has produced evidence that Bossert’s influence extended beyond

  just recommending those who qualified for the shortlist. For example, Traci Reiter,

  another Jackson employee, testified that when deciding who would be promoted, one

  executive would ask, “Hey, you know, who does Jim Bossert suggest[?]” Appellant

  R. vol. 2 at 395. And that executive would solicit Bossert’s advice about candidates

  who were already on the shortlist. Id. (“Q: So all of these people would have had to

  have been on the short list at that time? A: Yes, I would assume so.”). As another

  example, Ford also testified that Bossert had to approve any promotion. See

                                            36
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022    Page: 37



  Appellant R. vol. 2 at 340 (“[I]f the internal was coming from the desk, they have to

  also have approval from that desk director or that national sales manager, which was

  James Bossert.”). This assertion is supported by Blanchette’s testimony that Bossert

  participated in roundtable meetings about who should be promoted to external

  wholesalers. At minimum, Ford has raised a triable issue of fact about whether

  Bossert had decision-making authority for promotions. To make it past summary

  judgment, that is all that is required.

         In short, a reasonable jury could view this evidence and find that Jackson’s

  reasons for not promoting Ford were pretext for retaliation. Thus, we reverse the

  dismissal of Ford’s retaliation claim based on her failure-to-promote theory.

         B.     Performance-Improvement Plan

         Next, Ford argues that she was retaliated against when she was placed on a

  PIP. In our circuit, “a PIP, standing alone, is not an adverse employment action.”

  Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1224 (10th Cir. 2006). Still, a PIP

  “may be an adverse employment action . . . if it effects a significant change in the

  plaintiff’s employment status.” Id. (emphasis in original).

         The district court concluded that there was a triable issue of material fact

  whether the PIP here constituted an adverse employment action because, at Jackson,

  “employees on PIPs cannot be promoted.” Appellant R. vol. 4 at 927; see also

  Appellant R. vol. 2 at 519 (“Q: And for the three months that Mr. Poole was under

  this performance improvement plan in August of 2013, Exhibit 30, was he eligible to

  seek promotions? . . . . A: Not while he was on the document.”). But the district court

                                             37
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022        Page: 38



  still determined that Ford hadn’t established a prima facie case of retaliation on this

  theory because she had failed to establish a causal connection between her protected

  activity and the imposition of the PIP.

         We agree with the district court. First, Ford’s protected activity, like her

  EEOC complaint and four-page letter to HR, post-dated the PIP. Compare Appellant

  R. vol. 2 at 429 (stating that the date of the PIP was September 10, 2009) with

  Appellant R. vol. 4 at 949 (stating that the date of her first EEOC complaint was on

  December 7, 2009); Supp. R. at 144 (stating date of her four-page complaint to HR as

  September 11, 2009). Because Ford’s protected activity occurred after Walker

  imposed the PIP, she cannot maintain her retaliation claim on this basis.12 See

  Kilcrease v. Domenico Transp. Co., 828 F.3d 1214, 1226 (10th Cir. 2016)

  (explaining that there was no causal connection between an employer’s decision to

  not hire a plaintiff and the assertion of the plaintiff’s ADA rights because the

  employer had decided not to hire a plaintiff before learning of the plaintiff’s ADA

  rights).

         But Ford maintains that there is still a causal connection between other

  protected activity—such as her complaints to her supervisors, like Lane, about her

  treatment—because those occurred before the PIP. But this evidence cuts against her,


         12
           Nor can Ford rely on Bossert’s alleged instruction to Blanchette to fire her.
  These comments had to have occurred after Blanchette became Ford’s supervisor,
  which did not occur until November 2009—two months after the PIP. See Appellant
  R. vol. 2 at 351 (Ford stating that upon completion of HR’s investigation into her
  four-page complaint, which occurred in November 2009, see Appellant R. vol. 2 at
  429, she was “now reporting to [Robert] Blanchette”).
                                             38
Appellate Case: 21-1126     Document: 010110728403       Date Filed: 08/23/2022       Page: 39



  not for her. As Ford admits, Lane “stopped working for Jackson in December of

  2008, some nine months before the PIP.” Reply Br. at 9 (emphasis added). A nine-

  month difference between the protected activity and the alleged adverse employment

  action is too long of a time, on its own, to establish any causal connection. See

  Bekkem, 915 F.3d at 1271 (“[A] three-month gap between protected activity and an

  adverse action is too long to support an inference of causation on its own.”). And

  given the timing between Bossert instructing Blanchette to fire Ford and Ford’s

  complaints to the EEOC and to HR, we can infer only that Bossert’s comments were

  made in response to those complaints, and not Ford’s earlier complaints to Lane. See

  Appellant R. vol. 3 at 580 (stating that “in late 2009 Mr. Bossert had instructed

  [Blanchette] to terminate” Funchess and Ford).

        As a result, we affirm the district court’s dismissal of Ford’s retaliation claim

  based on the PIP.

        C.     Realignment of Territories

        Finally, we consider the district court’s dismissal of Ford’s retaliation claim

  based on the realignment of her territories. For the same reasons we explained in the

  discrimination section—that Ford had failed to demonstrate that the realignment of

  her territories even amounted to an adverse employment action—we conclude that

  the district correctly dismissed this claim.

  IV.   Hostile Work Environment

        Next, we turn to Ford’s claim for hostile work environment, which she alleges

  was based on her race and sex.

                                             39
Appellate Case: 21-1126      Document: 010110728403        Date Filed: 08/23/2022     Page: 40



           A.    Aggregation of Racial and Sexual Hostility

           Before reaching the merits of her claim, we address Ford’s argument that the

  district court erred by treating her allegations of race- and sex-based hostility as

  separate hostile-work-environment claims, rather than aggregating them into a single

  claim.

           We have not addressed this question head-on. But in Hicks v. Gates Rubber

  Co., 833 F.2d 1406 (10th Cir. 1987), we considered whether “a trial court may

  aggregate evidence of racial hostility with evidence of sexual hostility.” Id. at 1416

  (emphasis added). We held “that such aggregation is permissible.” Id. (emphasis

  added). But we did not mandate that courts do so. See id. Nor, post-Hicks, have we

  reversed when a court has treated these claims separately. See, e.g., Chavez v. New

  Mexico, 397 F.3d 826, 831–32 (10th Cir. 2005) (separating racially hostile work

  environment claim from sex-based harassment).

           In addition, we note that Ford raised these as separate claims in her complaint.

  And she discussed them separately in her summary-judgment briefing. We can thus

  hardly fault the district court for doing the same. In sum, the district court did not err

  by treating Ford’s race- and sex-based claims as distinct claims.

           B.    Merits

           We now turn to the merits. For this claim to survive summary judgment, Ford

  must first show that Jackson discriminated against her because of her race and sex.

  See Sanderson v. Wyo. Highway Patrol, 976 F.3d 1164, 1174 (10th Cir. 2020) (sex-

  based hostility); Hernandez v. Valley View Hosp. Ass’n, 684 F.3d 950, 957 (10th Cir.

                                              40
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022     Page: 41



  2012) (race-based hostility). Second, she must demonstrate “that the discrimination

  was sufficiently severe or pervasive such that it altered the terms or conditions of

  [her] employment and created an abusive working environment.” Sanderson, 976

  F.3d at 1174 (quoting Medina v. Income Support Div., 413 F.3d 1131, 1134 (10th

  Cir. 2005)).

        To prove severity or pervasiveness, a plaintiff must subjectively and

  objectively perceive the harassment. Throupe v. Univ. of Denver, 988 F.3d 1243,

  1252 (10th Cir. 2021). This means the plaintiff must: (1) subjectively perceive “the

  conduct to be severe or pervasive,” and (2) “show that a rational jury could find that

  the workplace is permeated with discriminatory intimidation, ridicule, and insult.” Id.

  (quoting Sanderson, 976 F.3d at 1176). We analyze severity and pervasiveness by

  looking at the totality of the circumstances and “consider such factors as the

  frequency of the discriminatory conduct; its severity; whether it is physically

  threatening or humiliating, or a mere offensive utterance; and whether it

  unreasonably interferes with an employee’s work performance.” Morris v. City of

  Colo. Springs, 666 F.3d 654, 664 (10th Cir. 2012). “‘[A] few isolated incidents’ of

  discriminatory conduct” and “run-of-the mill boorish, juvenile, or annoying behavior

  that is not uncommon in American workplaces” are insufficient to support a claim for

  hostile work environment. Throupe, 988 F.3d at 1252 (quoting Morris, 666 F.3d at

  664). With that in mind, whether conduct qualifies as severe or pervasive is

  “particularly unsuited for summary judgment because it is quintessentially a question



                                             41
Appellate Case: 21-1126        Document: 010110728403     Date Filed: 08/23/2022     Page: 42



  of fact.” Hernandez, 684 F.3d at 958 (quoting O’Shea v. Yellow Tech. Servs., Inc.,

  185 F.3d 1093, 1098 (10th Cir. 1999)).

                 a.        Sex-Based Hostility

         We start with whether Ford has provided sufficient evidence of a sex-based

  hostile work environment. But before reaching the merits of this claim, we must first

  determine whether the district court erred in failing to consider the vodka-bottle

  incident from January 2008 and the football defacement from October 2010 as part of

  Ford’s work environment. We conclude that the district court erred in refusing to

  consider the former, but correctly rejected consideration of the latter.

         We then consider whether the vodka-bottle incident, along with Ford’s other

  evidence, supports a claim for a hostile work environment. As we explain below, a

  reasonable jury could find that Jackson maintained a sex-based hostile work

  environment.

                      i.         Vodka-Bottle Incident

         Recall that at a Jackson off-site work party in 2008, Ford alleges that one of

  Jackson’s vice-presidents, John Poulsen, held a vodka bottle horizontally in his

  pelvic region, thrusted at her, and told Ford to “get on [her] knees.” Appellant R. vol.

  2 at 501. This so humiliated Ford that she left the party. Ford argues that this incident

  was more evidence of the sex-based hostility that she endured at Jackson. Jackson, on

  the other hand, argues that this conduct occurred outside the limitations period and

  bears no relationship to the other type of conduct she complains of, so we need not

  consider it as part of her claim.

                                                 42
Appellate Case: 21-1126     Document: 010110728403          Date Filed: 08/23/2022    Page: 43



         Generally, Title VII discrimination claims require a plaintiff “to file a claim

  within 300 days of the alleged discriminatory conduct.” Duncan v. Manager, Dep’t of

  Safety, City and Cnty. of Denver, 397 F.3d 1300, 1308 (10th Cir. 2005) (citing 42

  U.S.C. § 2000e-5(e)(1)). But for claims of hostile work environment, “this

  requirement has proven problematic” because these claims “often involve a series of

  incidents that span a period longer than 300 days.” Id.

         In addressing this problem, the Supreme Court has explained that “[i]t does not

  matter . . . that some of the component acts of the hostile work environment fall

  outside the statutory time period.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.

  101, 117 (2002). What matters is that there is “an act contributing to the claim [that]

  occurs within the filing period.” Id. If there is, “the entire time period of the hostile

  environment may be considered by a court for the purposes of determining liability,”

  id., as long as “the acts about which an employee complains are part of the same

  actionable hostile work environment practice,” id. at 120.

         An event is part of the same hostile work environment when “the pre- and

  post-limitations period incidents involve[d] the same type of employment actions,

  occurred relatively frequently, and were perpetrated by the same managers.” Id.

  (alteration in original) (citation omitted). But these factors aren’t exhaustive. Hansen

  v. SkyWest Airlines, 844 F.3d 914, 923 (10th Cir. 2016). “Morgan ‘does not limit the

  relevant criteria or set our factors or prongs.’” Id. (quoting McGullam v. Cedar

  Graphics, Inc., 609 F.3d 70, 77 (2d Cir. 2010)). We must remain flexible “in a



                                              43
Appellate Case: 21-1126     Document: 010110728403         Date Filed: 08/23/2022     Page: 44



  context as fact-specific and sensitive as employment discrimination and as

  amorphous as hostile work environment.” Id. (quoting McGullam, 609 F.3d at 77).

         Here, the vodka-bottle incident occurred in January 2008, and Ford filed her

  first EEOC charge on December 7, 2009. Thus, the vodka-bottle incident, on its own,

  falls outside the 300-day limitations period. But that doesn’t end our inquiry. We

  may still consider the incident if it is sufficiently like Ford’s other sex-based

  complaints, such that it may be considered part of the “the same actionable hostile

  work environment practice.”13 Morgan, 536 U.S. at 120. The district court found that

  “there [was] no indication that the vodka-bottle incident . . . is related to or part of

  any course of conduct connected with the other incidents that Ms. Ford cites.”

  Appellant R. vol. 4 at 933–34.

         We disagree. We have previously concluded that “because [certain] instances

  of harassment [were] related by type, perpetrator, and location . . . the district court

  was wrong not to consider them as part of the same actionable hostile work

  environment practice.” Hansen, 844 F.3d at 924. Ford complained that Jackson

  fostered a work environment that condoned the type of behavior where its workers

  could openly discuss “[g]irls gaining weight, [and the] size of their breasts,”



         13
           We note that Ford doesn’t specify the dates on which she experienced
  sexually harassing comments. But she does allege that these comments occurred “on
  a daily basis with impunity.” Appellant R. vol. 2 at 467. And Jackson doesn’t argue
  that no sexually harassing comments were made within the 300-day limitations
  period. Instead, Jackson argues only that we can’t consider the vodka-bottle incident
  because “it is unrelated to any of the other incidents Ford raises as part of the alleged
  hostile work environment.” Response Br. at 47.
                                              44
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022      Page: 45



  Appellant R. vol. 3 at 729; where its male employees would make comments about

  “female genitalia resembling roast beef,” Appellant R. vol. 2 at 543; and where its

  employees could accuse their female coworkers of “trying to have sex with . . .

  advisors at different points,” Appellant R. vol. 3 at 707. Even if Poulsen was not the

  same manager and this incident occurred only once, asking someone to “get on her

  knees” and thrusting a bottle at her is the same type of sex-based hostility that Ford

  has repeatedly complained of. And given that we must remain flexible in making

  such assessments, at the very least, Ford has “demonstrated a triable issue as to

  whether [the vodka-bottle incident] . . . constituted ‘the same actionable hostile work

  environment practice.’” Hansen, 944 F.3d at 924.

        Thus, the district court erred by disregarding this incident from its analysis.

                    ii.      Defaced-Football Incident

        We turn now to the defaced-football incident. Recall, after Ford had given

  Jackson her two-week notice, two of her coworkers threw a football at her. But the

  football had been defaced. It originally read “Black Rock,” but the “R” was changed

  to a “C.” Appellant R. vol. 2 at 297. Ford reported the incident to Stone and refused

  to complete her last two weeks at the company.

        The district court found that this evidence wasn’t relevant because it “did not

  alter the terms or conditions of her employment such that it could create or contribute

  to a triable issue of Title VII liability,” given that Ford “had already tendered her

  resignation.” Appellant R. vol. 4 at 937.



                                              45
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022     Page: 46



        We agree that the district court need not consider this incident—but for a

  different reason. We focus on the fact that an employer is liable for a claim of hostile

  work environment only “if it knew, or should have known, about the hostile work

  environment and failed to respond in an appropriate manner.” Wright-Simmons v.

  City of Okla. City, 155 F.3d 1264, 1270 (10th Cir. 1998) (emphasis added). After

  Jackson told Stone about the defaced-football incident, Stone flew to Denver and

  fired the two workers involved. Jackson then held a meeting with about 400 people in

  the Denver office to reinforce that such behavior would not be tolerated at the

  company. And on top of all that, Jackson’s president also wrote a letter apologizing

  to Ford. Ford doesn’t explain what more Jackson should have done.

        Thus, because Jackson “respond[ed] in an appropriate manner,” for this

  incident, we have no need to consider this incident as part of hostile-work-

  environment claim. Id.

                   iii.      Ford’s Other Evidence

        We now turn to whether Ford’s other evidence supports her claim. It does. To

  start, Ford identified evidence that she was repeatedly asked sexually explicit

  questions. Appellant R. vol. 4 at 950 (“Crosby has also asked me, ‘How big are your

  boobs?’”). She also alleged that Walker “allowed offensive racist and sexist remarks

  on the sales desk to be made on a daily basis with impunity.” Appellant R. vol. 2 at

  467. Ford cites the testimony of several female Jackson employees who agreed that

  the “constant . . . sexual banter” at Jackson was “degrading.” Appellant R. vol. 3 at

  718. They testified that male employees regularly commented about “how tight their

                                             46
Appellate Case: 21-1126     Document: 010110728403         Date Filed: 08/23/2022    Page: 47



  clothes were . . . girls gaining weight, [and the] size of their breasts.” Appellant R.

  vol. 3 at 729. Indeed, sexually explicit conversations were apparently so frequent at

  Jackson that one employee said, “it would be easier to list [the employees] who

  didn’t participate than the ones who did.” Appellant R. vol. 3 at 707.

        On these facts, a reasonable jury could find that Jackson maintained a work

  environment that was “sufficiently severe or pervasive such that it altered the terms

  or conditions of her employment and created an abusive working environment.”

  Sanderson, 976 F.3d at 1174 (quoting Medina, 413 F.3d at 1134). In fact, the district

  court agreed. It found that Ford had raised a genuine dispute of material fact about

  “whether the conduct was sufficiently pervasive to create an actionably hostile work

  environment.” Appellant R. vol. 4 at 934.

        Yet the district court still dismissed Ford’s claim because it did not “find a

  genuine dispute as to the severity of the sexual comments that [] Ford experience[d].”

  Id. The court explained that this behavior fell “short of the severity necessary to meet

  the hostile work environment test of ‘intimidation, ridicule, and insult’ sufficient to

  alter the conditions of an employee’s employment.” Appellant R. vol. 4 at 935.

        On this point, the district court erred. “Proof of either severity or

  pervasiveness can serve as an independent ground to sustain a hostile work

  environment claim.” Throupe, 988 F.3d at 1252 (emphasis added). So once the court

  determined that there was a genuine dispute about the pervasiveness of the hostile




                                              47
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022    Page: 48



  work environment, it didn’t need to also find severity for Ford’s claim to survive

  summary judgment.14

                   iv.       Jackson’s Counterarguments

        Jackson argues that this claim should still be dismissed for three reasons. First,

  it contends that there is no evidence that these comments affected the conditions of

  Ford’s employment given that “the record reflects that [she] progressed through the

  ranks of Jackson.” Response Br. at 42. Second, Jackson insists that Ford’s reliance on

  the testimony of other women cannot support her claim. Finally, Jackson argues that

  Ford never subjectively perceived this harassment.

                          1. Effect on Ford’s Employment

        Jackson contends that because Ford continued to progress through its ranks,

  the conditions of her employment weren’t affected for the worse. But “the law does

  not require a plaintiff to show that the discriminatorily abusive work environment

  seriously affected her psychological well-being, or that it tangibly impaired her work

  performance[.]” Davis v. U.S. Postal Serv., 142 F.3d 1334, 1341 (10th Cir. 1998)

  (emphasis added) (internal citation omitted). “The criterion is not what a reasonable

  woman employee is capable of enduring, but whether the offensive acts alter the

  conditions of employment.” Id. (original emphasis removed) (quoting Dey v. Colt



        14
            The court also ruled that Ford’s claim failed “because there [was] no dispute
  that [these] comments did not interfere with Ms. Ford’s work performance,” given
  that she became a business-development consultant, completed boot camp, and made
  the short list for external wholesaler positions. See Appellant R. vol. 4 at 935. We
  address that argument below.
                                            48
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022      Page: 49



  Constr. & Dev. Co., 28 F.3d 1446, 1455 (7th Cir. 1994)); see also Terry v. Ashcroft,

  336 F.3d 128, 148 (2d Cir. 2003) (“[T]he test is whether ‘the harassment is of such

  quality or quantity that a reasonable employee would find the conditions of her

  employment altered for the worse.’” (emphasis in original) (citation omitted)). At

  bottom, a victim’s ability to succeed at her job in the face of harassment should not

  then mean that she has forfeited her right to bring a claim for hostile work

  environment. See Gabrielle M. v. Ill. Sch. Dist. 163, 315 F.3d 817, 828 (7th Cir.

  2003) (Rovner, J., concurring) (“[W]e have repeatedly rejected the notion that a

  victim’s ability to keep doing her job in the face of harassment will defeat her

  contention that the workplace was hostile.”).

        Thus, we need only ask whether a reasonable jury could find that Ford’s

  condition of employment was altered for the worse because of these sex-based

  harassment. As we’ve already explained, the answer is yes. So the fact that Ford

  continued to progress at Jackson is no reason for us to dismiss her claim for hostile

  work environment.

                          2. Testimony of Other Women

        Next, Jackson insists that Ford’s evidence is insufficient to support her claim

  because she “relies heavily on testimony from other Jackson employees to support

  her claim.” Response Br. at 42. This fact, Jackson contends, is insufficient to support

  her claim because “generalized testimony about sexual banter, not anchored in time

  or place, or attributed to any particular speaker cannot support a hostile work

  environment.” Response Br. at 44.

                                            49
Appellate Case: 21-1126     Document: 010110728403         Date Filed: 08/23/2022     Page: 50



         We disagree with Jackson’s characterization of the evidence. First, “[a] hostile

  work environment claimant need not establish precise dates for every insult.” Nettle

  v. Cent. Okla. Am. Indian Health Council, Inc., 334 F. App’x. 914, 921 (10th Cir.

  2009). “After all, the point of such claims is that the discrimination was ongoing and

  pervasive, that is, all the time, and not at isolated points in time.” Id. (emphasis in

  original).

         Second, in making this argument, Jackson ignores Ford’s other evidence. Ford

  has supplied evidence that she was subjected to sexual harassment as seen by her

  complaints to the EEOC, to her supervisors, and to HR. The testimony of these other

  women was just more evidence to support her claim. And we’ve held that evidence

  directed at others—who are not the plaintiff—is relevant in this analysis. See Hicks,

  833 F.2d at 1415 (“Evidence of a general work atmosphere therefore—as well as

  evidence of specific hostility directed toward the plaintiff—is an important factor in

  evaluating the claim.”); see also Hernandez, 684 F.3d at 959 (“[W]e have held that

  derogatory comments need not be directed at or intended to be received by the victim

  to be evidence of a hostile work environment.”).

         In sum, Ford did not rely solely on the testimony of women to support her

  hostile-work environment claim. Ford used this evidence to supplement her other

  evidence. Thus, Ford has presented sufficient evidence of a sex-based hostile work

  environment.




                                              50
Appellate Case: 21-1126    Document: 010110728403       Date Filed: 08/23/2022      Page: 51



                          3. Subjective Perception

         Next, we consider Jackson’s argument that Ford never subjectively perceived

  her harassment as sufficiently severe or pervasive. Jackson argues that because

  Ford’s four-page complaint to HR only has a “brief aside” about the hostile work

  environment—“[internal wholesalers] are allowed to have open racial and sexual

  discussions without reprimand”—as compared to her “several pages of detailed

  complaints” of other conduct at Jackson, Ford did not subjectively perceive her work

  environment to be sufficiently severe or pervasive to support her claim. Response Br.

  at 45. Jackson also contends that “Ford’s silence on any alleged comments” suggests

  that she did not subjectively perceive her work environment to be hostile. Response

  Br. at 46.

         Once again, we disagree with Jackson. First, Jackson cites no case to support

  its argument that we should dismiss a claim for hostile work environment based on

  the amount of detail an employee fails to include in an actual complaint she filed

  with the company. That Ford included the allegation at all should be enough. Second,

  Ford was not silent about her complaints. She told Blanchette that her coworkers

  would talk about her breasts and throw items at her. And in her EEOC complaints,

  she details the type of racial and sexual harassment she experienced at Jackson. This

  includes racist jokes and her being asked sexually explicit questions. See Appellant

  R. vol. 4 at 950 (accusing Jackson employees of having “openly racist and sexual

  discussions”).



                                            51
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022       Page: 52



        Thus, Ford has presented sufficient evidence that she subjectively perceived

  her work environment to survive summary judgment.

               b.     Race-Based Hostility

        Next, we turn to the race-based allegations of hostile work environment at

  Jackson. The district court rejected this claim for two main reasons. First, it

  concluded that though Ford complains that Bossert and other managers called her

  derogatory names—such as “bitches,” “divas,” “resident streets walkers,” “Black

  bitches from Atlanta,” and “Black Panthers”—Ford had “not alleged that she heard

  these comments.” Appellant R. vol. 4 at 936 (internal citation omitted). This meant,

  according to the court, that Ford had failed to “establish a genuine dispute that such

  conduct unreasonably interfered with Ms. Ford’s work performance, or that the

  environment at Jackson was both objectively and subjectively hostile.” Id. Second,

  the court determined that a white coworker’s use of the n-word in front of Ford while

  telling a story was not done with racial animus, such that its use alone created a

  hostile work environment. As a result, when viewing its use “in the context of other,

  overtly racially discriminatory conduct,” the court concluded that Ford had

  experienced “isolated incidents of racial enmity or sporadic racial slurs” that were

  “insufficient to establish a triable issue of fact of a hostile work environment.”

  Appellant R. vol. 4 at 937.

        We start with the district court’s first reason for dismissal—that Ford had not

  heard these derogatory names. We conclude that the court erred in arriving at this

  conclusion. The court is correct that a plaintiff “may only rely on evidence relating to

                                             52
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022      Page: 53



  harassment of which she was aware during the time she was allegedly subject to a

  hostile work environment.” Creamer v. Laidlaw Transit, Inc., 86 F.3d 167, 171 (10th

  Cir. 1996) (emphasis added) (citation omitted). And the court is also correct that Ford

  admits that she didn’t hear some of Bossert’s comments until after she left Jackson.

  Appellant R. vol. 4 at 975 (“After I left, I have since been made aware that Ms.

  Funchess and I were also referred to as ‘pieces of shit,’ and ‘Black Panthers,’ and

  Jackson’s ‘resident street walkers.’” (emphasis added)).

        But that doesn’t mean that Ford was unaware of all the derogatory names she

  was called. Indeed, she has stated that “While [she] worked for Jackson, [she] was

  called ‘black bitch’ several times, and [she] knew that [] Ms. Funchess and [her]

  were referred to as ‘black bitches from Atlanta’ and that Bossert referred to us as

  Jackson’s ‘Black Panther Party.’” Appellant R. vol. 4 at 975 (emphasis added). Even

  if Ford did not personally hear these comments, she testified that she heard about

  these comments while she worked at Jackson. In fact, that is how Ford said that she

  learned about the “Black bitches from Atlanta” comment. See Appellant R. vol. 2 at

  374 (“A: I know [Bossert] made one of these statements calling us Black bitches

  from Atlanta, he made that in a . . . supervisor’s meeting where [Funchess] was not

  present, but Al Gannaway was. Q: Did Al tell you about what Mr. Bossert said? A:

  Yes, he did . . . . Q: It’s when you were working in Denver? A: Yes.”). In sum, the

  district court incorrectly found that Ford had not heard all these comments and thus

  erred in not considering this evidence as part of Ford’s claim.



                                            53
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022     Page: 54



        With that in mind, we turn to the district court’s second reason for dismissal—

  that Ford had failed to raise a genuine issue of fact that she experienced a severe or

  pervasive hostile work environment based on race. When viewing the totality of

  Ford’s evidence, including the names she was called and the use of the n-word, we

  conclude that a reasonable jury could find that Ford experienced a severe or

  pervasive hostile work environment on account of her race.

        The n-word is a “powerfully charged racial term.” Lounds v. Lincare, Inc., 812

  F.3d 1208, 1230 (10th Cir. 2015). Its use—even if done with benign intent and

  undirected at anyone specific—can contribute to a hostile work environment. See id.

  (“The important question is whether the repeated utterance of this term had the effect

  of contributing to the creation of a racially hostile work environment.” (emphasis in

  original)); see also Savage v. Maryland, 896 F.3d 260, 277 (4th Cir. 2018) (“[A]n

  employer’s repeated and continuous use of that slur, among others, to insult African–

  American employees and customers, even when not directed specifically at the

  complaining employee, is ‘sufficiently severe or pervasive (or both)’ to create an

  unlawful hostile work environment.” (quoting Spriggs v. Diamond Auto Glass, 242

  F.3d 179, 185 (4th Cir. 2001)).

        And here, Ford supplied other examples of racist comments beyond just the

  use of the n-word. For example, she said that after Obama was elected president, her

  coworkers made jokes about how “Watermelon is going to be on sale,” and that

  “Chevy Impalas will be discounted.” Appellant R. vol. 4 at 950. Ford alleges that

  these “offensive racist and sexist remarks . . . [were] made on a daily basis with

                                             54
Appellate Case: 21-1126       Document: 010110728403        Date Filed: 08/23/2022        Page: 55



  impunity.” Appellant R. vol. 2 at 467. Indeed, Blanchette even confirmed that Ford

  had told him that she had gone to “to one of the janitorial broom closets and cried it

  out” because someone “had made a racially inappropriate comment to her.”

  Appellant R. vol. 3 at 589. Ford also said that she was called “black bitch” several

  times while working at Jackson. This includes Ford learning from a colleague that

  Bossert had called her a “Black bitch[] from Atlanta” in a supervisors’ meeting while

  she was still at Jackson.

            In Freeman v. Dal-Tile Corp., 750 F.3d 413 (4th Cir. 2014), the Fourth Circuit

  stated:

            the use of the word “n* * * *r,” coupled with the on-going offensive racial
            talk, use of the term “black b* * * *” on more than one occasion (once
            directed at a black employee), and sexual talk regarding black women, is
            sufficient evidence for a reasonable jury to find the race-based
            harassment was objectively severe or pervasive.

  Id. at 422. We agree. And many of these same circumstances appear here. Keeping in

  mind that “the severity and pervasiveness evaluation is particularly unsuited for

  summary judgment,” we therefore conclude that a reasonable jury could find that

  Ford was subject to a severe or pervasive race-based hostile work environment.

  Hernandez, 684 F.3d at 958 (quoting O’Shea, 185 F.3d at 1098).

                  c.     Jackson’s Response

            Before moving on, we consider whether Jackson’s response to Ford’s

  complaint absolves it of liability. True, an employer may be absolved of liability “if

  it undertakes remedial and preventative action reasonably calculated to end the

  harassment.” Duncan, 397 F.3d at 1310 (internal quotations and citation omitted).

                                                55
Appellate Case: 21-1126    Document: 010110728403        Date Filed: 08/23/2022       Page: 56



  But, generally, “the promptness and adequacy of the employer’s response to a

  complaint of harassment are fact questions for the jury to resolve.” Howard v. Burns

  Bros., Inc., 149 F.3d 835, 841 (8th Cir. 1998).

        Here, Jackson argues that it always “promptly and effectively addressed issues

  that Ford brought to its attention.” Response Br. at 53. To support its argument,

  Jackson points out that it immediately fired the employees involved in the defaced-

  football incident, and that Stone investigated Ford’s allegations of hostile work

  environment, permitting her to call him about any complaints.

        But in crafting this argument, Jackson ignores Ford’s repeated complaints to

  her superiors about the treatment she was receiving at the company. For example, as

  stated above, Ford complained to Blanchette and Lane about her treatment. Appellant

  R. vol. 2 at 468 (Ford stating that she complained to Lane about Walker “ignoring the

  sexually and racially offensive conduct”); Appellant R. vol. 3 at 589 (Blanchette

  confirming that Ford had complained to him about racially inappropriate comments

  made to her). And she articulated these concerns to Stone. See Supp R. at 144–47.

  Despite all this, she alleges that she continued to suffer race- and sex-based

  harassment, repeatedly raising these allegations in her EEOC complaints. See

  Appellant R. vol. 4 at 950 (Ford alleging that Walker allowed workers to have

  “openly racist and sexual discussions”); Appellant R. vol. 3 at 741 (Ford alleging that

  she had “observed sexually explicit and discriminatory e-mails being exchanged”).

        As another example, Ford first complained about one of the employees

  involved in the defaced-football incident, Crosby, long before he was fired for that

                                             56
Appellate Case: 21-1126      Document: 010110728403         Date Filed: 08/23/2022     Page: 57



  incident—she specifically mentioned him in her first EEOC complaint back in

  December 2009. See Appellant R. vol. 4 at 950 (“Mr. Crosby has also asked me,

  ‘How big are your boobs?’ and ‘What size bra do you wear?’”). And she reiterated

  that he continued to make sexually explicit comments to her in “July or August

  2010.” Appellant R. vol. 3 at 741 (“Crosby . . . told me . . . that he likes a ‘little milk

  or cream between my chocolate chip cookies,’ referring to my breasts.”). On these

  facts, we believe it best for a jury to decide whether Jackson’s response was

  sufficient to absolve it of liability.

         In sum, Ford has presented sufficient evidence that she suffered a sex- and

  race-based hostile work environment. We thus reverse the district court’s dismissal of

  these claims.

  V.     Constructive Discharge

         Last, we come to Ford’s final claim: constructive discharge. Constructive

  discharge “occurs when a reasonable person in the employee’s position would view

  her working conditions as intolerable and would feel that she had no other choice but

  to quit.” Tran v. Trs. of State Colls. in Colo., 355 F.3d 1263, 1270 (10th Cir. 2004).

  A plaintiff’s burden on this claim is “substantial.” PVNF, 487 F.3d at 805. It “entails

  something more than conduct that amounts to actionable harassment.” Hernandez,

  684 F.3d at 961 (brackets omitted) (quoting Pa. State Police v. Suders, 542 U.S. 129,

  147 (2004)). Instead, it asks “whether the employee had any other reasonable choice

  but to resign in light of [the employer’s] actions.” Tran, 355 F.3d at 1270.



                                              57
Appellate Case: 21-1126     Document: 010110728403        Date Filed: 08/23/2022      Page: 58



         The district court dismissed this claim because it found that Ford “had failed to

  raise a genuine issue of fact that she was subject to a hostile work environment.” R.

  vol. 4 at 938. So, according to the court, Ford could not “sustain the more onerous

  burden” of proving a claim for constructive discharge. Id. In other words, the district

  court’s dismissal of Ford’s constructive-discharge claim was premised solely on its

  finding that Ford had not proven her claim for hostile work environment.

         But because we reverse the dismissal of Ford’s hostile-work-environment

  claim, we also reverse the dismissal of Ford’s constructive-discharge claim. This will

  allow the district court to consider, in the first instance, whether Ford has submitted

  sufficient evidence of her claim of constructive discharge.

  VI.    The District Court’s Application of Its Procedural Rules

         Ford also argues that the district court improperly applied its own procedural

  rules, which resulted in the court erroneously granting summary judgment for

  Jackson. We review how a district court applied its local rules for abuse of discretion.

  Roth v. Green, 466 F.3d 1179, 1190 (10th Cir. 2006).

         Ford argues that Jackson failed to adhere to the district court’s practice

  standards. At issue is the requirement that a litigant, on a motion for summary

  judgment, respond to the other party’s disputed facts by providing a brief explanation

  for its position and citing the record.15



         15
         Ford also points out that Jackson submitted several single-spaced filings,
  which would violate the district court’s local rules, and that Jackson’s motion for
  summary judgment was unsigned.
                                              58
Appellate Case: 21-1126    Document: 010110728403         Date Filed: 08/23/2022     Page: 59



        But the district court noted Jackson’s flouting of its procedures in its order.

  See Appellant R. vol. 4 at 905 n.2. That the court still decided to consider Jackson’s

  motion was not an abuse of discretion given “the wide latitude district courts enjoy in

  interpreting and administering their own rules.” Bylin v. Billings, 568 F.3d 1224,

  1230 n.7 (10th Cir. 2009). And though Ford argues that she was prejudiced because

  Jackson’s noncompliance prevented the court from understanding which facts were

  disputed, see Opening Br. at 50, the court did not indicate that it faced such a

  problem.

        In sum, the district court did not abuse its discretion in how it applied its local

  and procedural rules.

                                     CONCLUSION

        For these reasons, we affirm the dismissal of Ford’s discrimination claim. But

  we reverse the dismissal of her retaliation claim (only on her failure-to-promote

  theory) and her hostile-work-environment claim. We also reverse and remand her

  constructive-discharge claim.




                                             59